DETAILED ACTION
	This final Office action is in response to the amendment filed March 9, 2022 by which claims 2, 3-6, and 7-9 were amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Abstract
The amendment to the abstract, filed March 9, 2022, has been approved and entered.

Claim Objections
Claims 3, 4, and 7-9 are objected to because of the following informalities:  
In line 9 of claim 3, since the claim sets forth “an upright rack support frame post” in line 4, “an” before “upright”, in line 9, should be changed to --the--. This objection is also applicable to claim 8, line 6 (both occurrences of “an”).
Similarly, to claim 3, “a” before “solid” in line 3 of claim 4, should be changed to --the--, in view of line 2 of claim 4.
In line 10 of claim 7, it appears that “a bracket structure” should be changed to --one of the one or more bracket structures”, in view of claim 6 of the claim.
In line 3 of claim 8, it appears that --the-- should be inserted after “whereby”, in view of cline 6 of claim 7.
In line 4 of claim 9, it appears that “together” should be deleted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All remaining claims are also rejected, since they depend directly from a rejected independent claim, even though they do not separately contain any Section 112 rejections.
In claim 2, the positive limitation “engage” (in the last line) blurs the metes and bounds of the claim, thereby making it unclear exactly what is being claimed. In particular, a post has not been properly set forth as being claimed, and thus, for clarity, when seeking to link the structure of the claimed “bracket” to the “post”, a functional recitation, such as --is adapted to engage--, should be used.
In claim 3, the limitation “locking tabs insert into the open receiving slot”, in lines 6-7, renders the claim indefinite, since in view of the drawings, it does not appear that “tabs”, i.e., plural” insert into a “slot”, singular. In particular, in line 2, locking “tabs, i.e., plural, have been set forth, and in line 4, “an open receiving hole slot”, i.e., singular, has been set forth. This rejection is also applicable to claim 7 (see lines 8-11). Thus, it appears that perhaps, --at least two open receiving hole slots-- should be claimed. Further, since “an L-shaped bracket structure”, i.e., Similarly, since “an upright rack support frame post”, singular, has been set forth in line 4, it is unclear how the “one or more cross beam or brace structures” (see line 10), i.e., plural, can “retain the upright rack support post”, i.e., singular.  This rejection is also applicable to claim 7 (see line 16). Furthermore, the limitations “posts” in line 11, lacks proper antecedent basis, i.e., see line 4 which recites “post”. This rejection is also applicable to claim 7 (see line 16). Thus, it appears that --at least two-- or --a plurality of-- posts should be set forth in line 4 of claim 3.
The limitation “assembly units” in line 2 of claim 5 lacks proper antecedent basis. In particular, claim 3 sets forth “assembly”, in the preamble, and thus, it appears that “assembly units”, in lines 2 and 5 of claim 5, should be changed to --assemblies--. Further, use of the term “adjoining” in the last line lacks proper antecedent basis, since the claim set forth that the assemblies are --stacked--.
In claim 8, line 2, the limitation “one or more solid locking” is incomplete. Further, the limitation “the bracket”, in the last line, lacks proper antecedent basis.
The limitation “the external upright shelving structural support posts” lacks proper antecedent basis. In particular, it is unclear whether the posts themselves are external, as to the overall unit, or whether a surface of the post, that is external, is being referenced.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2; 3, 4, 6; and 7-8 are newly rejected, based on the amendment filed March 9, 2022, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0272676 (Eustace et al. ‘676).
With respect to claim 2, Eustace et al. ‘676 disclose a stacking bracket (54 - see Figure 6b) comprising a first and second extension (unnumbered - see shape in Figures 6b and 6c) forming an L-shaped bracket structure (see line 7 of paragraph [0040]); and locking tabs (52, 52 - see Figure 6c) formed in one (in the extension with numeral 54 in Figure 6b) of the first and second extensions, such that the bracket tabs (52, 52) engage with an open receiving slot (50 - see Figure 6a) in a vertical shelving structural support post (as at 107 in Figure 13). 
With respect to claim 3, Eustace et al. ‘676 disclose a stacking bracket rack assembly (see Figure 13), comprising the first and second extension (unnumbered - see shape in Figures 6b and 6c), as advanced above, forming the L-shaped bracket structure (see line 7 of paragraph [0040]), as advanced above, with the locking tabs (52, 52 - see Figure 6c), as advanced above, formed in one of the first and second extensions; an upright rack support frame post (as at 107 in Figure 13) with an open receiving hole slot (50 - see Figure 6a), wherein the open receiving hole slot (50) is wider (unnumbered - see Figure 6a, near numeral 50) toward the top and progressively narrows toward the bottom (see line 5 of paragraph [0040], i.e., “the slots 50 are wedge-shaped”), such that the bracket structure locking tabs (52, 52 - see Figure 6c) insert into the wider open receiving hole slot and attach at a narrower lower portion of the hole slot; one or more shelves (at 114 - see Figure 14) that contact and attach with a bracket structure (of 54) to retain a fixed height and horizontal orientation (extending from left to right in Figure 14), and one or more cross beam or brace structures (unnumbered - angled elements on the left side of Figure 14, below numeral 117) that retain the upright shelving support rack posts (107), in a fixed spatial arrangement and orientation (from rear to front in Figure 14); with respect to claim 4, further comprising a solid locking pin (53, see Figure 8 - see paragraph [0050]), further wherein the L-shaped bracket structure (54) further comprises an aperture (51 - see paragraph [0050]) suitable for placing a locking pin (53) such that with respect to claim 6, other structural components (i.e., the door 118), or rack accessories are attached by mounting brackets (54). 
With respect to claim 7, Eustace et al. ‘676 disclose the structure considered to be capable of performing the method for arranging a rack unit assembly unit as a stable shelving arrangement, comprising the steps of attaching one or more bracket structures (54) featuring first and second extensions forming an L-shape (see line 7 of paragraph [0040]), as advanced above, with locking tabs (52, 52) formed in one of the first and second extensions; attaching each bracket structure (54) to a receiver upright rack support post (107 - see Figure 13) with an open receiving hole slot (50) as part of a rack unit assembly, wherein the open receiver support hole slot (50) is wider toward the top and progressively narrows toward the bottom, such that the bracket structure locking tabs may suitably be inserted into the wider portion of the open receiving hole slot and attach at a narrower lower portion (see line 5 of paragraph [0040], i.e., “the slots 50 are wedge-shaped”) of the receiving hole slot, attaching one or more shelves (114 - see Figure 14), as advanced above, with bracket structures (54) to the upright shelving structural support posts (107) to retain a fixed height and horizontal orientation (left to right in Figure 14), and one or more cross member structures (unnumbered - angled elements on the left side of Figure 14, below numeral 117), as advanced above, that retain the upright shelving support posts in a fixed spatial arrangement and orientation to comprise a stable rack unit assembly; with respect to claim 8, further comprising the step of securing one or more solid locking pins (53), as advanced above, to secure the rack unit assembly as a stable shelving arrangement, further wherein one or more L- shaped bracket structures (54) with locking tabs (52) further comprise an aperture (51), as advanced above, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 9 are newly rejected, based on the amendment filed March 9, 2022, under 35 U.S.C. 103 as being unpatentable over Eustace et al. ‘676 as applied to claims 2; 3, 4, 6; and 7-8 above, and further in view of U.S. Patent No. 8,172,098 (Eustace et al. ‘098).
Eustace et al. ‘676 disclose the bracket, assembly and method as advanced above.
The claims differ from Eustace et al. ‘676 in requiring one or more rack assembly units (claim 5) or a method (claim 9) comprising upright shelving support posts that are vertically stacked and connected together by L-shaped bracket structures with locking tabs that are connected externally to upright rack support frame posts of the vertically stacked units.
Eustace et al. ‘098 teach the use of using a bracket structure with locking tabs (30) used for vertically stacking posts (12a, 12b) of rack units (see Figure 4) by attaching to an external surface (see close-up view in Figure 4) of posts (12a, 12b) of two assembly units.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that the bracket of Eustace et al. ‘676 could be used when stacking the posts (107 in Eustace et al. ‘676), as taught by Eustace et al. ‘098, for increased support and stability while increasing use capacity.  

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.  
It is noted that the following arguments are directed to dependent claims 4 and 8, since these claims are the only claims containing the structure of the “pins” as argued by Applicant. Applicant has not separately argued the independent claims 2, 3, or 7, but rather has stated “Applicant suggests that the present claim amendments also serve to distinguish the invention of the present claims from the disclosure of Eustace ‘676 to the effect that Eustace ‘6756 does not expressly or inherently recite of the limitations of the present claims” (see first four lines on page 8 of the “Remarks”). 
Applicant’s arguments (see first full paragraph on page 8 if the “Remarks”) that “For example, in particular, Eustace ‘676 does not recite a locking pin that passes through both the bracket structure and the upright post and connects them together. Instead, in Eustace ‘676, the retaining ‘pins’ disclosed only attach to the ‘slot-engaging member’ itself, e.g., Eustace ‘676 at FIG.7, FIG. 8, and paragraphs [0049] and [0050], perhaps limiting or retaining the movement of the slot-engaging member, but not securely fixing the external bracket or ‘slot-engaging member’ in place to the vertical support post”, are hereby acknowledged.
Firstly, Applicant refers to paragraphs [0049] and [0050] of Eustace ‘676, but the portion of the argument, as recited above, that states “perhaps limiting or retaining the movement of the slot-engaging member, but not securely fixing the external bracket or ‘slot-engaging member’ in place to the vertical support post” is not found in these paragraphs of Eustace ‘676, and thus, is considered, by the Examiner, to be Applicant’s opinion. Rather, paragraph [0050] of Eustace ‘676 states “If a lance 52 is used as the slot engaging member, a small hole 51 could be provided in the 2, 3, and 7), element 51 is the claimed “aperture” in the L-shaped bracket structure, element 53 is the claimed “locking pin”, and element 50 is the claimed “open receiving hole slot, as in claims 4 and 8. Thus, when Eustace ‘676 discloses “a small hole 51 could be provided in lance 52”, this meets the claim limitation “the L-shaped bracket structure further comprises an aperture”, as in claim 4, since the lance/locking tab (52) is on the L-shaped bracket structure (54) and the hole/aperture (51) is in the lance/locking tab (52), the hole/aperture (51) is inherently on the L-shaped bracket structure (54). Further, since Eustace ‘676 discloses that “a small hole 51… through which a retaining pin or ring 53 could be inserted”, this meets the claim limitation “solid locking pin extends through both the bracket aperture and an open receiving hole slot of an upright rack support frame post”, since the locking pin (53) is placed in the hole/aperture (51), and the hole/aperture is in the lance/locking tab (52), where element 52 is placed (as seen in Figure 8) in the open receiving hole slot (50), the pin (53) would inherently extend through both the bracket aperture (51) and the hole slot (50). Thus, this argument is not found to be persuasive.
Further, Applicant’s arguments (see the paragraph bridging pages 8 and 9 of the “Remarks”) that “Applicant refers to the present disclosure, e.g., at FIG. 3 and FIG. 4, and observes that, in stacking multiple vertical racks, the locking attachment between upright rack posts in the present disclosure is done with brackets that mechanically attach externally adjoining, stacked vertical posts together. This is conspicuously distinct from the attachments between multiple storage racks in the Eustace ’098 disclosure, as Eustace discloses attachment via bolts between horizontal crossbeams, see, e.g., Eustace ’098 at FIG. 3 and col. 4, Il. 39-44, FIG. 8), 
Firstly, the last statement pertaining to the argument that “the crossbeams… could plausibly rotate (either on the horizontal or vertical slide, or drop out of position and may not retain proper position in the foreseeable event of being violently bumped or shaken by an external force (e.g., inadvertent hard contact by a forklift). The present invention as presented in claims 5 and 9 does not face such structural vulnerabilities or risks.” is found to be more limiting than what is actually being claimed, since this is no reference in the claims directed to rotation, movement, etc., therefore, not being directed to the scope of the claim, and thereby, is considered to be moot.
Secondly, while the Examiner agrees with Applicant’s assertion that “Eustace ‘098 discloses attachment via bolts between horizontal crossbeams see, e.g., Eustace ’098 at FIG. 3 and col. 4, lines 39-44, FIG. 8”, the Examiner has not utilized this “attachment” in the rejection. In fact, claims 5 and 9, as previously presented, referred to the stacked assemblies as being “connected together by L-shaped bracket structures with locking tabs”. In Figure 4 of Eustace et al. ‘098, the detailed/close-up view shows the L-shaped bracket (54) connecting together the stacked assemblies, where one element 30 engages with an element 12a of one assembly and another element 30 on the same bracket structure (54) engages with an element 12b on another assembly. Thus, this argument is not Finally, with respect to the argument pertaining to the new limitation of the bracket structures are “connected externally”, as in claims 5 and 9, Figure 4 of Eustace et al. ‘098 clearly shows the bracket structures (54) on an external side of the assemblies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 16, 2022